 1                                  UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA
 3
     Dominic Marrocco,                                        Case No.: 2:18-cv-2441-JAD-EJY
 4
                        Plaintiff                                 Order Adopting Report
 5
                                                             & Recommendation and Denying
 6 v.                                                    Motion to Dismiss for Prejudicial Discovery
                                                                         Violations
 7 David Johnston,
                                                                    [ECF Nos. 138, 151]
 8
                        Defendant
 9
10            Magistrate Judge Youchah entered a report and recommendation for this court to deny
                                                                      1
11 Defendant’s Motion to Dismiss for Prejudicial Discovery Violations. The deadline for any
12 party to object to that recommendation was April 28, 2021, and no party filed anything. “[N]o
13 review is required of a magistrate judge’s report and recommendation unless objections are
          2
14 filed.” Having reviewed the R&R, I find good cause to adopt it, and I do.
15            IT IS THEREFORE ORDERED that the Magistrate Judge’s Report and

16 Recommendation [ECF No. 151] is ADOPTED. The Defendant’s Motion to Dismiss for
17 Prejudicial Discovery Violations [ECF No. 138] is DENIED.
18
                                                              _________________________________
19                                                            U.S. District Judge Jennifer A. Dorsey
20                                                            Dated: May 4, 2021

21
22
23
24
25   1
         ECF No. 151.
26   2
    Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
27 U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
28
                                                     1
